DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks made in an Amendments filed on 17 May 2021.
Claims 1 – 20 are pending and examined below.  The Examiner acknowledges that claim 20 is cancelled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 11, the limitation “a control component” is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a control component” in claim 1, lines 7 – 8 or the limitation refers to a new control 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2,634,894), hereinafter Fischer, in view of Vanheesbeke (US 2018/0002841 A1).

Regarding claim 1, Fischer discloses an apparatus for filling bulk goods (col. 1, ll. 1 – 5; col. 2, l. 52 – col. 3, l. 5) into bags (container 29, fig. 1) comprising:
a support structure (base 19, housing 67, frame 24, filling head support 25 and cylinder 38, fig. 1), and 
at least one filling spout (filling head 27 and projection 28, fig. 1) accommodated on the support structure (19, 67, 24, 25, 38) to which a bag (29) is appended for filling and retained on the at least one filling spout (27, 28) by at least one bag holder (supporting plate 37, fig. 1; col. 3, ll. 35 – 40 and as shown in fig. 1);
(19, 67, 24, 25, 38) comprises at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”) with a control component (valve 54, motor 84, fig. 1) at least partially accommodated and protected from contamination therein (best shown in figs. 1, 8), and that an air outlet (exhaust slot 61, fig. 1) is provided in the at least one hollow profile to apply on the at least one hollow profile in operation an air pressure that is higher than in an ambient air pressure (col. 6, ll. 58 – 71).

Fischer does not expressly disclose a sensor device with at least a pressure sensor as a control component is disposed in the at least one hollow profile.
However, Vanheesbeke teaches a sensor device (9, 10, fig. 1) with at least a pressure sensor ([0052] describes sensor 9 measures the pressure in the central chamber 33) as a control component ([0057] describes when pressure sensor 9 measures a reduced air pressure in working space 3, control unit 8 increases the pressure within working space 9 to a preset target value thus the Examiner deems pressure sensor as a control component that regulates the pressure within working space 3) is disposed in the at least one hollow profile (33, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus for filling bulk goods into bags, as disclosed by Fischer, with a sensor device with at least a ([0056]) to ensure less dust/powder is able to make its way into the hollow profile ([0032]). 

Regarding claim 2, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the at least one hollow profile is sealed (The Examiner interprets the term “sealed” to mean, “closed or made secure against access, leakage, or passage” – Merriam Webster dictionary.  Col. 4, ll. 53 – 56 describes an air-tight enclosure within housing 67 and base 19 wherein the Examiner deems an air-tight enclosure is a sealed, or secured against air leakage, container).

Regarding claim 3, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses at least one control valve (valve 54, fig. 1) is disposed in the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”. Fig. 1 shows valve 54 disposed within the air-tight enclosure within housing 67, base 19, and rotatable support plate 22) as a control component (col. 3, ll. 73 – 75). 

    PNG
    media_image1.png
    292
    380
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    66
    69
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: rect][AltContent: connector][AltContent: textbox (Insert 1)][AltContent: textbox (Insert 1)][AltContent: textbox (Annular valve member 54)][AltContent: textbox (Fischer et al. (US 2,634,894) – Annotated fig. 5)]

Regarding claim 4, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses at least one valve island (annular valve member 53, fig. 1 and annotated fig. 5) having multiple control valves (valve 54, fig. 1; annotated fig. 5 shows annular valve member 53 having multiple valves 54) as control components (col. 3, ll. 73 – 75) is disposed in the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”. Fig. 1 shows annular valve member 53 disposed within the air-tight enclosure within housing 67, base 19, and rotatable support plate 22).

Regarding claim 5, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a control device (valve 54, fig. 1) as a control component (col. 3, ll. 73 – 75) is disposed in the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”.  Fig. 1 shows valve 54 disposed within the air-tight enclosure within housing 67, base 19, and rotatable support plate 22).

Regarding claim 6, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses at least one connecting line (air tube 52, fig. 1) is accommodated in the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”.  Fig. 1 shows air tube 52 disposed within the air-tight enclosure within housing 67, base 19, and rotatable support plate 22) as a control component (Col. 3, ll. 73 – 75 describes valve 54 as a control device to control the amount of air flow from air tube 52 thus the Examiner deems air tube 52 a control component because air tube 52 works in conjunction with valve or control device 54).

Regarding claim 7, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 6.
Fischer further discloses the at least one connecting line (air tube 52, fig. 1) is configured electric, pneumatic, or hydraulic (Col. 3, ll. 62 – 75 describes air tube 52 as pneumatic line to actuate the lifting mechanism).

Regarding claim 8, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 6.
Fischer does not expressly discloses at least one sensor cable is accommodated in the at least one hollow profile. 
However, Vanheesbeke teaches at least one sensor cable (82, fig. 1) is accommodated in the at least one hollow profile (33, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus for filling bulk goods into bags, as disclosed by Fischer, as modified by Vanheesbeke, with at least one sensor cable is accommodated in the at least one hollow profile, as taught by Vanheesbeke, with the motivation to protectively enclose the sensor cable within the hollow profile of the housing so that the sensor cable is not damaged from external factors outside the housing.

Regarding claim 9, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
(supporting plate 37, fig. 1) is fastened to the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”) (Col. 2, l. 39 – col. 3, l. 34 and fig. 1 describes circular supporting member 22 supporting plate 37 and cylinder 38 wherein circular supporting member 22 is fastened or attached to central cylindrical support 20.  Col. 2, l. 39 – col. 3, l. 34 and fig. 1 further describes central cylindrical support 20 is attached to the air-tight enclosure within housing 67 and base 19.  Fig. 1 shows the upper portion of circular supporting member 22 supporting plate 37 and cylinder 38 as a portion of the air-tight enclosure within housing 67 and base 19).

Regarding claim 10, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer discloses the at least one bag holder (supporting plate 37, cylinder 38, fig. 1) is selected through a pneumatic cylinder (cylinder 38, bellows 63, fig.1) (Col. 4, ll. 11 – 22 describes supporting plate 37 is selected or lifted when rotatable supporting plate 22 revolves around central post 20 and air control opening 55 corresponds to a given cylinder 38.   Col. 4, ll. 11 – 22 further describes when air control opening 55 corresponds to a given cylinder 38, compressed air is admitted within or through cylinder 38 to lift supporting plate 37 and cylinder 38) and/or electrically .

Regarding claim 11, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 10.
Fischer further discloses an air outlet pipe (bleed passage 66, fig. 1) of the pneumatic cylinder (cylinder 38, bellows 63, fig.1) opens into the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”. Fig. 1 shows bleed passage 66 disposed within the air-tight enclosure within housing 67, base 19, and rotatable support plate 22).

Regarding claim 12, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a rotating device (rotatable supporting plate 22, fig. 1) with a plurality of filling spouts (filling head 27 and projection 28, fig. 1) disposed thereat (Fig. 1 shows rotatable supporting plate 22 connected to filling head 27 and projection 28 via supporting frame 24).

Regarding claim 13, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the support structure (base 19, housing 67, frame 24, filling head support 25 and cylinder 38, fig. 1) comprises a plurality of hollow profiles (enclosure 1: col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22; enclosure 2: hollow internal chamber 50).

Regarding claim 14, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the rotating device (rotatable supporting plate 22, fig. 1) comprises a central hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein the Examiner deems the air-tight enclosure as the claimed “a central hollow profile”) configured as a supporting unit (housing 67 that makes up a portion of the central hollow profile is a supporting unit of the filling machine) and multiple hollow profiles (hollow internal chamber 50, fig. 1; fig. 1 shows hollow internal chamber 30 within cylinder 38 wherein col. 7, ll. 15 – 19 implies eight cylinders 38, as shown in fig. 7, thus the Examiner deems the filling machine of Fischer has eight hollow internal chambers 50 within the eight cylinders 38) rotatable relative to the central hollow profile (the air-tight enclosure within housing 67, base 19, and rotatable support plate 22).

Regarding claim 15, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 14.
Fischer further discloses a bearing and/or a drive motor (motor 84, fig. 8) is disposed in the central hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein the Examiner deems the air-tight enclosure as the claimed “a central hollow profile”.  Fig. 8 shows motor 84 within the air-tight enclosure within the housing 67 portion).

Regarding claim 16, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a slip ring and/or a compressed air manifold and/or a rotary bushing (74, fig. 1; col. 4, ll. 53 – 74 and figs. 3, 4 describes sealing member 74 as a removable (via clamps 76 and bolts 77) cylindrical lining for circular opening 69 used to create an air-tight seal accommodating the increased air pressure or pneumatic fluid within housing 67, base 19, and rotatable support plate 22 as described in col. 6, ll. 58 – 71.  The Examiner deems the rubber construction sealing member 74 also prevent wear and abrasion between rotatable support plate 22 and housing 67. Please note as rotatable support plate 22 rotates about central post 20 on thrust bearing 21, sealing member 74, connected to rotatable support plate 22, also rotates) for a pneumatic or hydraulic fluid is accommodated in a central hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein the Examiner deems the air-tight enclosure as the claimed “a central hollow profile”).

Regarding claim 17, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a central hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein the Examiner deems the air-tight enclosure as the claimed “a central hollow profile”) is connected with a supply station through at least one duct (pipe 59, fig. 1; col. 4, ll. 1 – 6 describes pipe 59 attaches to a suitable source of compressed air wherein the Examiner deems the suitable source of compressed air as the claimed “a supply station”) configured as a hollow profile (col. 4, ll. 1 – 6 and fig. 1 shows pipe 59 as a hollow pipe configured to supply compressed air from a source of compressed air wherein the Examiner deems the hollow pipe as the claimed “a hollow profile”).

Regarding claim 18, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”) comprises inclined roof faces on a top face of the at least one hollow profile (fig. 1 shows annular bracket 94 as one of the top faces, in relation to base 19, of the air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein annular bracket 94 inclines upwardly, as shown in fig. 1, from the portion of annular bracket 94 connected to ring gear 93 to the portion of annular bracket attached to rotatable supporting plate 22 at location 96, and forms a roof or upper structure of the air-tight enclosure, as also shown in fig. 1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Vanheesbeke, in further view of Wagner (US 2,133,367).

Regarding claim 19, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1. 
Fischer further discloses at least one product feed (apparatus of fig. 1).
Fischer, as modified by Vanheesbeke, does not explicitly disclose a bag feed, at least one bag closing station, and a bag discharge.
However, Wagner teaches a bag feed (container handling mechanism, fig. 6; pg. 1, col. 2, l. 50 – pg. 2, col. 1, l. 42) and at least one bag closing station (sealing mechanism, fig. 11; pg. 2, l. 30 – pg. 3, l. 16) and a bag discharge (Below fig. 10 shows a figure of container 10 in cage 11 exiting and downstream a portion of sealing mechanism (portion 58, 59, 62 of the sealing mechanism) wherein the Examiner deems the area downstream of sealing mechanism 58, 59, 62 where container 10 in cage 11 is discharged from the sealing mechanism as the clamed “bag discharge”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Fischer, as modified by Vanheesbeke, with a bag feed, at least one bag closing station, and a bag discharge, as taught by Wagner, with the motivation to automatically feed a bag, open the bag, and after the bag is filled with contents, seal the bag to ensure the contents of the bag is secured within the bag.

Response to Arguments
Applicant’s arguments, filed 17 May 2021, with respect to the objection to the Drawings have been fully considered and are persuasive.  The objection to the Drawings has been withdrawn. 
Applicant’s amendments, filed 17 May 2021, with respect to the objection to the Specification have been fully considered and are persuasive.  The objection to the Specification has been withdrawn. 
Applicant’s amendments, filed 17 May 2021, with respect to the rejection of claims 1 – 19 under 35 USC §103 and 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fischer, in view of Vanheesbeke, in further view of Wagner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        3 June 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731